Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 1 of 12 PageID #: 3394




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

  JOHN DOE,

                 Plaintiff

  v                                                      C.A. No. 17-191-JJM-LDA

  BROWN UNIVERSITY,

                 Defendant

                 PLAINTIFF’S POST-HEARING MEMORANDUM IN REPLY

         Pursuant to the Court’s instructions, Plaintiff hereby replies to Defendant’s oral argument

  on June 25, 2020 and its post-hearing memorandum of law (Brown MOL) dated June 30, 2020.

  I.     Continuing Violation Doctrine

         Plaintiff alleged three counts to which the continuing violation doctrine applies pursuant

  to this Court’s decision in Doe v Brown Univ., 327 F Supp 3d 397, 408 [DRI 2018] (the

  “Decision”) as follows: Count I—Title IX Hostile Education Environment/Sexual Harassment;

  Count II—Title IX Gender Discrimination; and Count V— Title VI Racial Discrimination. In it’s

  decision, this Court relied on AMTRAK v Morgan, 536 US 101, 105 [2002], which held “that

  consideration of the entire scope of a hostile work environment claim, including behavior alleged

  outside the statutory time period, is permissible . . . so long as any act contributing to that hostile

  environment takes place within the statutory time period.” Id. The “continuing violation

  doctrine” applies if “a plaintiff experiences a 'continuous practice and policy of discrimination.’”

  Hauff v State Univ. of NY, 425 F Supp 3d 116, 134 [EDNY 2019]. See also Quality Cleaning

  Prods. R.C. v SCA Tissue N. Am., LLC, 794 F3d 200, 206 [1st Cir 2015](“Courts have largely, if

  not exclusively, held that application of the continuing violation doctrine is cabined to

  certain civil rights or tort actions”); and Centro Medico Del Turabo, Inc. v De Melecio, 321 F

                                                     1
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 2 of 12 PageID #: 3395




  Supp 2d 285, 291-292 [DPR 2004] (Holding that within the continuing violation doctrine,

  “systemic violations” occur when a plaintiff “has been harmed by the application of a

  discriminatory policy or practice and that said policy or practice continues into the limitations

  period” citing Rodriguez v. Frito Lay Snacks Caribbean, 265 F.3d 15, 21 (1st Cir. 2001)).1

         Defendant breached its policies and practices and created discriminatory policies and

  practices in the post-May 4, 2014 as well as in the pre-May 4, 2014 period. Such “clear

  procedural irregularities “permit a plausible inference” of discrimination. Menaker v. Hofstra

  Univ., 935 F.3d 20, 33 (2nd Cir. 2019). A brief overview of the material facts follows:

  Post May 4, 2014 Events

         May 7, 2014: Brown placed John on interim suspension when he did not present a

  danger to Brown’s community and an interim suspension is not required even in the event of a

  second complaint. Brown also breached the 60-day rule and other requirements regarding

  disclosure of witnesses, notice of specific violations and scheduling a hearing. (PSOF 167-178).

  Such violations are particularly pernicious given that Sally’s claims were encouraged by Jane

  and Sally admitted to the Dean that Doe presented no danger. (PSOF 174, 179-180).

         May 7, 2014-August 7, 2014: In response to multiple communications from John and his

  family and their expressions of emotional distress (PSOF 163-165), Defendant gaslighted John

  and his family into believing that Brown was immersed in an investigation even though Sally

  stopped participating in Title IX 2 and the “investigation” consisted of Brown cajoling Sally to

  call or write. The interim suspension lasted for 92 days (PSOF 157-162).2 By way of



  1
    Defendant relies on Polanco et al. v. Lombardi, 209 A.3d 567 (R.I. 2020) regarding the
  discovery rule as an exception to the tolling of the statute of limitations, which is not the
  applicable standard in dealing with systemic racial or gender-based discrimination.
  2
    See John Doe v. Oberlin College, 2020 U.S. App. LEXIS 20226, 17-18 (6th Cir June 29, 2020)
  (Citing Oberlin’s breach of it 60-day rule to resolve a Title IX claim where Oberlin’s
                                                   2
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 3 of 12 PageID #: 3396




  legitimizing these breaches, Defendant argues that Brown has an obligation to investigate Title

  IX 2. Brown also had an obligation to uphold its policies and practices and not discriminate.

  Defendant provides no legitimate reason for the specific policy and practice violations it engaged

  in to pursue a claim it knew was encouraged by Jane, and made at Jane’s behest involving

  nothing that was dangerous. As Sally told the Dean—John gently pushed her towards the shower

  before she freely rejected the offer and left John (PSOF 119-120, 137).

         September 2014-October 2014: John returned to campus with an undiagnosed depression

  caused by the anguish of Brown’s prolonged and baseless “investigation” over the summer,

  making it the worst his life. John visited CAPS multiple times and had a “crisis appointment.”

  He was diagnosed with depression in connection with his experiences with Title IX 1 and Title

  IX 2. His school work was suffering. (PSOF 184-192). Defendant was aware of John’s medical

  history pursuant to authorizations granted to Defendant by John (PSOF 200).

         October 19-October 27, 2014: Both John’s Mother, on John’s behalf, and Jane present

  Brown with alleged violations of the mutual no-contact order against the other. John complained

  about Jane showing up at his team’s parties. Jane’s complained of mere incidental contact at

  public events or restaurants that Jane deemed “minimal” (PSOF 193-195). Brown’s policy

  regarding MNCO offenses is to have a conversation with the offending student. Brown’s policy

  regarding retaliation prohibits “repeated complaints” against another party to a Title IX action

  (PSOF 107-109). Defendant ignored John’s MNCO complaints against Jane and pursued Jane’s

  “minimal” complaints against John. Without first having a conversation with John, Defendant

  threatened John with a hearing, an extreme measure given Brown’s own policies. (PSOF 193-




  investigation alone lasted 120 days, as an inference of sex bias, particularly in light of Doe’s
  expressed “emotional devastation wrought by the delays in his proceeding”).
                                                    3
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 4 of 12 PageID #: 3397




  198). Klawunn continued to threaten John with a hearing for the alleged MNCO violation as late

  as June 2015 when John’s readmission to Brown was challenged (PSOF 222-223).3

         October 24, 2014-October 29, 2014: John attempted to kill himself and immediately

  explained to the hospital that he did so because of his depression caused by Title IX 1 and Title

  IX 2. He stayed in the hospital for four days and expressed concern about a compelled leave

  from Brown. At this time, his academics were weakening. He still wanted to play with his team

  and stay in school. Ultimately CAPS cleared him to return to school and his team. (PSOF 199-

  203, 206).

         Oct. 29, 2014: Suarez and Klawunn decide to pressure John into taking a voluntary

  medical leave to separate John from Brown. In practice, a medical leave is ordinarily supported

  by the student’s medical providers and Suarez would give the student their options and walk

  them through the pros and cons of the decision (PSOF 207-208). With John, Suarez’s plans

  involved threats of multiple disciplinary actions, for violations of Jane’s MNCO violations and a

  revival of the closed Title IX 2 matter. (PSOF 182-183). When Suarez shared her plan with

  John’s psychologist at Defendant’s CAPS program, Dr. Twitchell, she expressly discouraged

  Suarez from pursuing this plan in light of John’s suicide attempt. Suarez and Klawunn

  nevertheless moved forward with the plan (PSOF 209-210). Defendant attempts to legitimize


  3
   Defendant’s knowledge of Jane’s dissatisfaction with the severity of the sanction against John and
  the denial of her appeal (PSOF 106) combined with Defendant’s tolerance of Jane’s acts of
  retaliation, role in Title IX 2, and its willingness to prosecute Jane’s MNCO violations and ignore
  John’s allegations were influenced by bias. See Menaker v Hofstra Univ., 935 F3d 20, 34 [2d Cir
  2019] (“When the evidence substantially favors one party's version of a disputed matter . . . without
  an apparent reason based in the evidence, it is plausible to infer . . . that the evaluator has been
  influenced by bias.” Such bias can also be inferred from Hofstra’s knowledge “that at least one of the
  accusations against [Plaintiff] was false and believed . . . to be a ‘ploy.’")




                                                   4
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 5 of 12 PageID #: 3398




  its’ actions by pointing out that Klawunn, who did not remember the meeting (PSOF 212),

  nevertheless, encouraged John to take the medical leave as a benefit to his education. This is a

  farce. Defendant also argues that by the time of the meeting, John had already decided to take

  leave, though the record shows that John did not agree to leave until after the meeting (PSOF

  213). Both theories are a pretext. If John had agreed to take a medical leave before the meeting,

  why have the meeting at all, especially since it was objected to by Dr. Twitchell? The

  discriminatory motive and animus is palpable. Klawunn and Suarez had the meeting to forward

  their objectively cruel pre-determined narrative and hurled at John threat after threat of

  disciplinary actions to torment him and hit him where it hurt. Their behavior was unjustified,

  uncivilized and a very strong indicia of racism and gender discrimination. Moreover, the record

  shows that Defendant’s motive was not to benefit John, but to remove him from campus

  permanently. After John went on leave, Defendant told Jane that John would be gone from

  campus at least until 2016, maybe never to return. Jane was very pleased (PSOF 225-229).

         June 2015: In keeping with its promise to Jane and its plan to keep John off campus,

  Defendant rejected John’s reapplication. When John’s Father communicated to President Paxton

  that he suspected racist motivations, within days of review and finding no legitimate reason to

  deny John’s reapplication, Defendant approved his return. Nonetheless, Klawunn continued to

  express her interest in pursuing Jane’s alleged MNCO allegations with a hearing in continuing

  defiance of Defendant’s policies and practices regarding retaliation and conversing with the

  student instead of a hearing. (PSOF 107-109, 215-224). Defendant has provided no legitimate

  reason for Brown’s tolerance of Jane’s acts of retaliation.

         2015-2016 Academic Year: Brown released Jane from the MNCO in response to a new

  policy that awarded an NCO to the prevailing party in a Title IX action. Under that policy, an



                                                   5
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 6 of 12 PageID #: 3399




  MNCO could stay in place if the non-prevailing party so requested, which John did. Brown

  rejected his request (PSOF 230-238). As a result, John remained vulnerable to Jane’s claims of

  NCO violations, but Jane, with impunity, was free to attend John’s team events, which John’s

  Mother complained about (PSOF 193). Defendant again perverted its policies and practices to

  benefit Jane, a white woman, and oppress John, a Black male. While Defendant attempts to

  minimalize the impact of this biased application of policies and practice, Defendant has not

  provided a legitimate reason for denying John the MNCO.

  Pre—May 4, 2014
         Premier among the material breaches of policy and practice is Yolanda Castillo-

  Appollonio’s (YCA’s) (PSOF 7) attempt to legitimize her refusal to allow John to bring a

  complaint against Jane contemporaneously with Defendant’s investigation of Jane’s complaint

  against John. As the record shows, John alleged that Jane choked him until he couldn’t breath

  and bit his lip until it bled while demanding that he obey her rules. John described these events

  as “violent.”4 Instead of investigating his complaint, YCA manufactured numerous pretexts for

  not treating John’s complaint like it treated Jane’s (or Sally’s).5 Among such pretexts is the

  absurdity that John failed to use magic words such as Jane used a weapon (other than her hands)

  against him, that he couldn’t leave, or that he said stop. In fact, YCA mused that some people


  4
    In all respects, John’s complaint is as violent-filled and specific if not more so than Jane and
  Sally’s complaint. In all respects, John has alleged as much as if not more violations of Brown’s
  Title IX policy than Jane and Sally alleged. (PSOF 114-124).
  5
    The record further shows that Brown’s policies and practice is to allow counter complaints
  (PSOF 33-35, 38-45). However, Defendant relies on Haidak v Univ. of Massachusetts-Amherst,
  933 F3d 56, 76 [1st Cir 2019] for its similarities involving a fact pattern wherein both the male
  and female students alleged sexual assault against the other. However, Brown’s practices are
  distinguishable from those considered in Haidak, which at heart is an analysis of the procedural
  due process rights to which a student at a public institution is entitled. Regardless, the Court
  found that U Mass-A had “a race to file first policy.” As such, the Court found that all that
  Haidak alleged was “that the university pursued Gibney's case instead of his because Gibney
  made the allegation first—not because Haidak's sex influenced the university.”
                                                   6
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 7 of 12 PageID #: 3400




  like to be choked, even though John described the experience as “violent.” (PSOF 46-61) The

  old-school sexism in YCA’s outdated requirements for the victim of a sexual assault to

  demonstrate that they struggled against their attacker is palpably untrue today (Did the attacker

  have a weapon? Was she able to leave? Did she say stop?). Jane and Sally were not expected to

  allege anything of the sort. But John was. YCA’s attempts to legitimize an unjustifiable position

  against John and his experience is patently sexist. And as John’s Father told Brown, it is also

  racist (PSOF 8-9, 14-15). A reasonable jury will see Defendant’s position on John’s claim for

  what it is.

          The material policy breach Brown committed during this time period that impacted all

  other events through 2016 was Defendant’s illegitimate re-write of its deferred suspension policy

  so that John could be separated from Brown on the basis of a mere allegation. As acknowledged

  by Brown, its policies and codes are relied on by the students and constitute the school’s “bible.”

  In the sanctions applied specifically to John, the policy was transformed into a draconian

  summary-separation policy that allowed Defendant to bypass all other policies and practices to

  achieve John’s desired separation (PSOF 97-100). As the record shows, Defendant exercised

  this illegitimate policy by nullifying Jane’s acts of retaliation, and by foregoing policies and

  practices throughout the Title IX 2 investigation and the medical leave process as discussed

  above.6 Defendant has provided no legitimate reason for this enormously impactful and

  detrimental material breach.




  6
    Defendant further attempts to legitimize its actions against John by noting that John failed to
  appeal Title IX 1. However, Plaintiff respectfully asserts that an appeal would have been futile.
  As the Court addressed in Doe v Brown Univ., 327 F Supp 3d 397, 415-416 [DRI 2018], “[t]he
  Court does not believe that any appeal taken by John necessarily would have been futile.” That
  position was based on “the identified flaws during the hearing” as being “the kinds of procedural
  errors that would be allowed on appeal.” However, the record shows that YCA’s utter dismissal
                                                    7
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 8 of 12 PageID #: 3401




  II.    Selective Enforcement

         In this Court’s Decision, Plaintiff’s selective enforcement claim was limited to Title IX 2.

  The Decision recognized that Jane and Sally were comparators to John in that all three were

  alleged victims of sexual assault. The Decision noted that “John alleges that Brown's decision to

  investigate the Sally incident—and the immediate separation order pending the outcome of that

  investigation—were affected by his gender. . . . John alleges he was subjected to gender

  discrimination by Brown creating a hostile education environment stemming from Brown's

  handling of the first Title IX investigation and its aftermath. Because the decision to launch the

  second investigation, and the decision to separate, were directly related to the first investigation,

  John plausibly alleges that those decisions were affected by his gender.” Decision, at 412.

         The record proved these contentions. Title IX 2 is directly related to Jane, Jane’s

  encouragement of Sally, and Jane’s intervention to set up a meeting between Sally and the Dean.

  (PSOF 116-117). But for the summary-separation sanction YCE illegitimately wrote for John in

  Title IX 1, the interim separation and 92-day bogus investigation would have been

  inconceivable. Jane and Sally are comparators to John as all three alleged to Brown that they

  were victims of sexual assault. The white women’s complaints were not only investigated, but

  the white women were given support and encouragement. John, the Black male, was not only

  denied an opportunity to bring a timely complaint against Jane as was Brown’s practice (PSOF

  43-44), he was also denied the support system that proved to be so comforting and encouraging

  to Jane and Sally (PSOF 6, 62-65, 122). Defendant mischaracterizes the Decision and the basis

  for the comparison. A reasonable jury will understand gender-based underpinnings connecting




  of John’s allegations demonstrates the futility of John’s ability to even get Brown to see him as a
  victim with the same rights as Jane and Sally to file a complaint against his attacker.
                                                    8
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 9 of 12 PageID #: 3402




  Title IX 1 and Title IX 2 and the shared status of John, Jane and Sally as alleged victims of

  sexual assault.7

  III.   42 USCS §1981

         Defendant relies on Comcast Corp. v. Nat’l Ass’n of African American-Owned Media,

  140 S. Ct. 1009 (March 23, 2020), but Defendant’s scant efforts to legitimize Defendant’s

  actions undermine its argument. The “but-for” requirement as it applies to § 1981 must still be

  analyzed through the McDonnell Douglas burden shifting framework, and plaintiff’s indicia of

  racial animus must still be legitimized. In Calvelos v City of NY, 2020 US Dist LEXIS 109266,

  at *23-38 [SDNY June 22, 2020], a post-Comcast Corp. 140 S. Ct. 1009 (March 23, 2020)

  decision, the Court held that the plaintiff’s allegations that Defendants “assigned him to the most

  dangerous inmate-interactive posts, encouraged inmates to attack him, suppressed UOFs,

  threatened him with termination and other disciplinary action, and ultimately terminated him

  without cause, or with manufactured pretextual cause—all on account of his race . . . were

  sufficient support for the proposition that . . . Defendants were motivated by discriminatory

  intent and would not have acted against Plaintiff but for his race.” Calvelos’ series of allegations

  seem like a penal version of John’s experience wherein Defendant encouraged or at least turned

  a blind eye to Jane’s acts of retaliation, tormented him emotionally and threatened him with

  disciplinary action and separated John from campus in breach of school policy and practice as

  per their plan to keep him off campus through 2016 and perhaps permanently as was promised to

  Jane as discussed in detail above. Plaintiff is not arguing a mixed motive and a reasonable jury

  will recognize that Defendant’s discriminatory treatment of John was based on repeated breaches




  7
   Indeed, Brown’s policy and practice is to support and encourage accusers, sometimes for
  months if not years. (PSOF 62).
                                                   9
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 10 of 12 PageID #: 3403




  of its contract with John policies and practices— for no other purpose than to violate John’s

  rights.

  IV.       Davis v Monroe, 526 U.S. 629 (1999) and Deliberate Indifference

            Defendant both wrongly relies on the “severe, pervasive and objectively offensive” language

  in Davis and ignores the roles of YCA, Suarez, Norris and Klawunn whose actions are accountable

  under Davis’ deliberate indifferent standard. As this Court noted in its Decision, the language in

  Davis that sets the standard in this action is the requirement that the offending school "must merely

  respond to known peer harassment in a manner that is not clearly unreasonable." Davis at 648-49.8

            The record establishes sufficient material facts that will lead a jury to find that Brown

  acted unreasonably in response to his allegations of assault, and by Defendant’s harassment of

  John, through its abject failure to recognize John as a victim of sexual assault, its catering to Jane

  as a repeat retaliator against John, it’s willful rewriting of the deferred sanction language in Title

  IX 1, and its breach of numerous other policies and practices as accounted for in the record. As

  the Court noted, John “alleges that both he and Jane reported the other to Brown for sexual

  assault occurring from their alley encounter, but Brown chose to pursue disciplinary action

  against John while failing to bring any charges against Jane. In addition, during the disciplinary

  hearing, John alleges that Brown did not allow him to assert any counterclaim or defense

  regarding the allegations . . . John alleges that, following the hearing, Brown imposed a no-

  contact order requiring John to remove himself from situations in which Jane was present; when

  she showed up at his sporting events, she complained to Brown that John violated the order, and

  Brown responded to those complaints. John also alleges that Brown knew Jane violated a



  8
   Jane’s actions of choking, biting, and retaliating against John while also spreading false rumors
  about John’s actions in Title IX 1 to her sorority over the course of a year are severe pervasive
  and objectively offensive.
                                                     10
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 11 of 12 PageID #: 3404




  confidentiality order, calling John a rapist and sexual predator on campus [as per Jane’s false

  statements about John to her sorority (PSOF 110-111)], and that Brown took no action against

  Jane. If John can prove these allegations, a jury could plausibly conclude that Brown's response

  to Jane's harassment of John was unreasonable.” (Decision at 408-411). The record does support

  these allegations and provides sufficient material for these claims to go to a jury.

  DATED: July 10, 2020


                                                Respectfully Submitted,


                                                THE PLAINTIFF,

                                                By:       /s/ Susan Kaplan
                                                        Susan Kaplan (pro hac vice)
                                                        The Kaplan Law Office
                                                        30 Wall Street, 8th Floor
                                                        New York, NY 10005
                                                        Telephone: (347) 683-2505
                                                        skaplan@lawkaplan.com


                                                        /s/ Sonja L. Deyoe
                                                        Sonja L. Deyoe #6301
                                                        395 Smith Street
                                                        Providence, RI 02908
                                                        (401) 864-5877
                                                        (401) 354-7464
                                                        sld@the-straight-shooter.com

                                                        Attorneys for Plaintiff, John Doe




                                                   11
Case 1:17-cv-00191-JJM-LDA Document 80 Filed 07/10/20 Page 12 of 12 PageID #: 3405




                                   CERTIFICATE OF SERVICE

  I certify that on the 10th day of July, 2020, I filed and served this document via the Court’s
  CM/ECF system.



                                                        /s/ Sonja L. Deyoe




                                                   12
